Citation Nr: 0517273	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1942 to 
January 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The issue in this case is entitlement to service connection 
for the cause of the veteran's death.  The veteran died in 
March 2003 at VACCHCS (VA Central California Healthcare 
System) in Fresno, CA.  The reported cause of death consisted 
of the following: immediate cause of death was myocardial 
infarction, the underlying cause appeared to be coronary 
artery disease.  Contributing causes were anemia, renal 
insufficiency, hypertension, cecal mass, and hypothyroidism.  
An autopsy was performed.  

In reviewing the claims file, it does not appear that the 
veteran's terminal treatment records from VACCHCS have been 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA has 
constructive knowledge of documents generated by VA medical 
facilities even if the said records are not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In a precedent opinion, the VA's General Counsel 
held that when a decision is entered, a failure to consider 
records which were in VA's possession at the time of that 
decision, although not actually in the record before the RO, 
may constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  VAOPGCPREC 12-95.  
Therefore, while the Board regrets delay in appellate review, 
the case must be returned to the RO for appropriate action to 
ensure that all relevant VA medical records are obtained and 
considered. 

During his lifetime the veteran was granted service 
connection for rheumatic heart disease.  The appellant's main 
contention is that the veteran's rheumatic heart disease 
compromised his cardiovascular system ultimately leading to 
his death.  A July 2003 VA medical opinion indicated that the 
veteran's rheumatic heart disease did not contribute to the 
veteran's death.  The doctor providing the opinion stated 
that the medical evidence revealed a vague history of 
rheumatic heart disease, a July 1979 VA examination reported 
a normal heart, and a February 1984 rating denied service for 
coronary artery disease as unrelated to service, as it 
developed many years after service due to nonservice-
connected arteriosclerosis.  

The Board notes the February 1984 rating decision denied 
service connection for angina, which was found to be due to 
ischemic heart disease.  In turn the RO determined the 
ischemic heart disease was unrelated to the veteran's 
service-connected heart pathology.  

Service medical records include an April 1943 entry revealing 
that the veteran was treated for cardiac murmur, an April 
1943 telecardiogram found that the veteran's cardiac 
silhouette was suggestive of mitral valvular disease.  A July 
1959 VA examination indicated that the veteran had rheumatic 
heart disease with aortic stenosis.  A September 1990 VA 
examination showed the veteran had a history of rheumatic 
heart disease with subsequent ischemic heart disease post-
operative coronary artery bypass surgery.  Thus, given the 
complexity of the veteran's medical history, the Board finds 
that another medical opinion is warranted to determine 
whether the veteran's death was caused by his service-
connected rheumatic heart disease or had a causal 
relationship with an in-service event.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the VACCHCS in 
Fresno and request all medical records 
associated with the veteran's final 
hospitalization which ended with his 
death in March 2003.  

2.  Afterwards, the RO should take action 
to have the veteran's claims file 
reviewed by an appropriate VA examiner, 
other than the one who provided the July 
2003 opinion, to ascertain the nature and 
etiology of the veteran's myocardial 
infarction and coronary artery disease.  
The examiner should offer an opinion as 
to whether the causes of death noted on 
the veteran's death certificate were 
related to the his rheumatic heart 
disease and/or were due to service.  The 
examiner should provide a rationale for 
all opinions given.  

3.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  Unless 
the benefit sought is granted, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



